IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )

v. § ID No. 1202022114
TRAVIS McNEAL, §
Defendant. §

Submitted: March 26, 2018
Decided: March 28, 2018

Upon Defendant’s Motion to Dismiss
DENIED

ORDER

Before the Court is a motion to dismiss filed by Defendant Travis McNeal
(“Defendant”). Defendant seeks dismissal on the grounds that his prosecution is
barred by the Uniform Agreement on Detainers (“UAD”). The State opposes
Defendant’s motion. Upon consideration of the facts, arguments, and legal authority
set forth by the parties; statutory and decisional law; and the entire record in this
case, the Court hereby finds as follows:

l. The State alleges that on February 25, 2012, Defendant robbed a
Dunkin Donuts in NeWark, DelaWare and a PNC Bank in Wilmington, DelaWare.
On November 5, 2012, an indictment was filed and a Rule 9 Warrant Was issued for

Defendant’s arrest.

2. Around this time, Defendant Was also suspected of criminal activity in
Pennsylvania and Maryland, and Was ultimately apprehended in Pennsylvania. On
November 8, 2012, Defendant Was sentenced to a period of incarceration in
Pennsylvania.

3. After serving time in Pennsylvania, Defendant appeared in Maryland
to address his pending charges in that jurisdiction Defendant Was sentenced to
fifteen years for robbery in Maryland.

4. While incarcerated in Maryland, Defendant attempted to make a speedy
trial request under the UAD to resolve the charges pending against him in DelaWare.
On June 30, 2016, Defendant mailed his speedy trial request under the UAD via
certified mail to “Superior Court State Attorney, 500 North King Street, Wilmington,
DE 19801.” Defendant alleges that this triggered a 180-day period in Which the
State of DelaWare Was required bring him to trial on the charges pending in
DelaWare. Defendant Was not brought to trial Within 180 days of June 30, 2016.

5. In November 2017, Defendant’s Maryland sentence Was reduced to
time-served, and he Was released.

6. On December 4, 2017, the Rule 9 Warrant Was returned in DelaWare.
Defendant posted bail in the amount of $5,000.00 secured, and he has not been
incarcerated in this jurisdiction. Trial Was scheduled March 27, 2018, and then

rescheduled for April 3, 2018.

7. On February 12, 2018, Defendant filed the motion to dismiss.
Defendant argues that his prosecution in DelaWare is barred by the UAD because
the State failed to bring Defendant to trial Within 180 days of his filing a speedy trial
request under the UAD. The State contends that Defendant did not follow the strict
notice requirements of the UAD, and therefore, that the 180-day period under the
UAD Was not triggered This is the Court’s decision on Defendant’s motion to
dismiss.

8. The UAD is meant to simplify the difficulties that arise With “securing
the speedy trial of persons already incarcerated” in one jurisdiction When they also
have charges pending in another jurisdictionl The Uniform Agreement on Detainers

provides in relevant part:

Whenever a person has entered upon a term of imprisonment in a penal
or correctional institution of a party state, and Whenever during the
continuance of the term of imprisonment there is pending in any other
party state any untried indictment, information or complaint on the
basis of Which a detainer has been lodged against the prisoner, the
prisoner shall be brought to trial Within 180 days after the prisoner shall
have caused to be delivered to the prosecuting officer and the
appropriate court of the prosecuting officer’s jurisdiction Written notice
of the place of imprisonment and the request for a final disposition to
be made of the indictment, information or complaint; ...2

 

1 ii Del. C. §2540.
2 ii Del. C. § 2542(3).

Delaware law requires that “the prisoner give actual notice to the court and
prosecutor of his request for a trial before his right to a trial within 180 days vests.”3
Written notice is not effective under the UAD until the notification has been actually
received by the court and the prosecutor.4

9. Defendant had the burden to deliver written notice of his speedy trial
request to this Court and to the Delaware Department of Justice before the 180 days
began to run under the UAD. However, the certified mail receipts provided by
Defendant indicate that he only delivered a copy of his request to this Court, not to
the Delaware Department of Justice.5 Therefore, Defendant failed to deliver notice
of his speedy trial request to the prosecutor as required by the UAD, and cannot

establish that the 180~day period ever began to run.6 As a result, Defendant’s

argument that his prosecution is barred under the UAD must fail.7

 

3 State v. Farrow, 2005 WL 1653992, at *2 (Del. Super. June 3, 2005).

4 ll Del. C. § 2542(g).

5 Defendant mailed his request to “Superior Court State Attomey, 500 North King
Street, Wilmington, DE 19801.” However, the Delaware Department of Justice has
at all relevant times been located at “Caravel State Office Building, Seventh Floor,
820 North French Street, Wilmington, DE 19801.”

6 11 Del. C. § 2542(a), (g).

7 Defendant relies on United States v. Reed, 910 F.2d 621, 624 (9th Cir. 1990) to
argue that the UAD’S remedial provisions can still apply if “the prisoner has
attempted, but through no fault of her own failed to comply with the technical
requirements of the [UAD].” However, the Court finds that this case is
distinguishable from Reed. In Reea', the defendant’s request failed to meet the
technical requirements of the UAD because the government misled the defendant on
the proper Way to make the request. Here, there are no allegations that Defendant

4

10. Defendant did not effectively assert his speedy trial request under the
UAD and, therefore, is not entitled to dismissal for the delay in his prosecution As
a result, Defendant’s motion to dismiss must be denied.

NOW, THEREFORE, this 28th day of March, 2018, Defendant’s

'\

 

Motion to Dismiss is hereby DENIED. _ q
IT Is so oRDERED. j . »' _ ,
rif hbj/j
The`H'ono-r§'ble Andrea-L. Rocanelli

 

was misled in attempting his request under the UAD or that the mistake in delivery
was anyone’s but his own. Therefore, Reea' is inapplicable to the present case.

5